         Case 3:20-cv-00349-BAJ-RLB        Document 3       04/16/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


  JONNIE GRAYDON CIVIL ACTION

  VERSUS

  EASTERN LA MENTAL HEALTH NO. 20-00349-BAJ-RLB
  SYSTEM STAFF

                               RULING AND ORDER

      On June 5, 2020, Plaintiff, a person confined at the Eastern Louisiana Mental

Health System in Jackson, Louisiana, filed a pro se Complaint. (Doc. 1). Plaintiffs

Complaint was not on an approved form, and Plaintiff did not pay the required filing

fee or, alternatively, file a motion to proceed in forma pauperis. By correspondence


dated July 8, 2020 the Court directed Plaintiff to correct these deficiencies within 21

days, or risk dismissal without further notice. (Doc. 2).


      The record reflects that, despite notice, Plaintiff has failed to respond to the

Court's directives, and has failed to correct the above-referenced deficiencies.


      Accordingly,

      IT IS ORDERED the above-captioned action be and is hereby DISMISSED

WITHOUT PREJUDICE. Judgment shall be entered separately.

                                                                    ^
                                  Baton Rouge, Louisiana, this day of April, 2021




                                        JUDGE BRIAN^J'ACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
